1

2

3

4

5

6                                 UNITED STATES DISTRICT COURT
7                                         DISTRICT OF NEVADA
8                                                    ***
9    BRENDAN NASBY,                                          Case No. 3:07-cv-00304-LRH-WGC
10                                         Petitioner,                      ORDER
             v.
11
     E.K. MCDANIEL, et al.,
12
                                        Respondents.
13

14          On February 21, 2019, the Court ordered respondents to file a response to petitioner’s

15   request to amend the petition. Respondents filed their response on March 13, 2019.

16          IT IS HEREBY ORDERED that petitioner will have fifteen days from the entry of this

17   order to file a reply to the respondents’ response.

18          IT IS SO ORDERED.
19           DATED this 20th day of March, 2019.

20

21                                                             LARRY R. HICKS
                                                               UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28                                                       1
